Exhibit 10.1
 
Consulting Agreement
 
This consulting agreement (the “Agreement”), entered into on October 26, 2009
and effective as of the Effective Date (as defined in Section 1), is made by and
between Longwei Petroleum Investment Holding Limited, a Colorado corporation
(together with any successor thereto, the “Company”), and James Crane, an
independent provider of services (the “Contractor”).
 
RECITALS
 
A.           The Company desires to assure itself of the services of the
Contractor, as an independent contractor, by engaging the Contractor to perform
services under the terms hereof.
 
B.           The Contractor desires to provide services to the Company, as an
independent contractor, on the terms herein provided.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
 
1. Certain Definitions.
 
(a) “Board” shall mean the Board of Directors of the Company.
 
(b) “Company” shall, except as otherwise provided in Section 6(f), have the
meaning set forth in the preamble hereto.
 
(c) “Contractor” shall have the meaning set forth in the preamble hereto.
 
(d) “Date of Termination” shall mean the date indicated in the Notice of
Termination or the date specified by the Company pursuant to Section 4(b),
whichever is earlier.
 
(e) “Effective Date” shall mean October 1, 2009, the date Contractor’s
consulting with the Company will be deemed to commence hereunder, and in
accordance with the Agreement.
 
(f) “Notice of Termination” shall have the meaning set forth in Section 4(b).
 
(g) “Prior Stock Award” shall mean the stock certificate for 25,000 previously
awarded under the terms of a contract between the Contractor and the Company
dated June 30, 2009.
 
(h) “Term” shall have the meaning set forth in Section 2(b).
 
(i) “SEC” shall mean the United States Securities and Exchange Commission.
 
(j) “Registration Rights” shall mean that the Contractor shall have piggyback
registration rights such that all shares of common stock issued under the Stock
Award are to be included in any and all registration statement(s) filed by the
Company until a registration statement is deemed effective by the United States
Securities and Exchange Commission ("SEC") subsequent to the Effective Date.
 
1

--------------------------------------------------------------------------------


 
2. Consulting.
 
(a) In General.  The Company shall engage the Contractor and the Contractor
shall perform services on behalf of the Company upon the other terms and
conditions herein provided.
 
(b) Term of Agreement.  The initial term under this Agreement (the “Initial
Term”) shall be for the period beginning on the Effective Date and ending on the
twelve month anniversary thereof, unless earlier terminated as provided in
Section 4.
 
(c) Position and Duties.  During the Term, the Contractor shall provide services
to the Company as defined in Exhibit A to the Agreement.  The Contractor will be
subject to direction of the Board; shall report directly to the Board; and
agrees to observe and comply with the Company’s rules and policies as adopted by
the Company from time to time.
 
3. Compensation and Related Matters.
 
(a) Cash.           The Contractor will agree to provide services to the Company
on a monthly basis as outlined in Exhibit A.  The Contractor will receive a
monthly retainer for 68,000 Yuan in exchange for services provided to the
Company each month within the term of the Agreement, payable by the first day of
each month.
 
(b) Vested Stock Award.  On the date first written above, the Company and the
Contractor agreed that the Contractor should receive a stock award of 25,000
shares of the Company’s common stock (the “Vested Stock Award”).  Such shares of
common stock are issued as compensation for services rendered in connection with
the Company’s recent fundraising efforts and additional accounting and finance
tasks undertaken and completed by the Contractor in October, 2009.
 
(c) Stock Award.  On the date first written above, the Company and the
Contractor agreed that the Contractor should receive a stock award of 75,000
shares of the Company’s common stock (the “Stock Award”).  Such shares of common
stock are issued as compensation for services to be rendered by the Contractor
over the Term of the Agreement.
 
(d) Vesting. The Stock Award will be vested according to the following timeline:
 
1.)  
75,000 shares of the Company's common stock shall vest on a pro rata basis over
the twelve months subsequent to the Effective Date.

 
(e) Registration Rights. All shares of the Company's common stock issued under
the Prior Stock Award, Vested Stock Award and Stock Award, respectively, shall
hereby contain Registration Rights as defined herein such that the Company will
include all shares issued under the Prior Stock Award, Vested Stock Award and
Stock Award in any and all registration statements filed subsequent to the
Effective Date until a registration statement is deemed effective by the
SEC.  At all times, it is intended that the Contractor is compensated as a
contractor under the applicable rules and regulations of the Internal Revenue
Service and the State of New York in effect during the Term.
 
(f) Expenses.  The Company shall reimburse the Contractor for all reasonable
travel and other business expenses incurred by him in the performance of his
duties to the Company in accordance with the Company’s applicable expense
reimbursement policies and procedures.  The travel needs to be approved by the
Company in advance.
 
2

--------------------------------------------------------------------------------


 
4. Termination.
 
(a) The Contractor’s consulting hereunder will be reviewed by the Company at the
end of each quarterly SEC reporting period, upon which the Company will have the
right to terminate this Agreement any day during the first 7 days following the
end of a quarterly reporting period.  The Contractor may terminate this
Agreement only upon prior approval from the Company.
 
(b) Notice of Termination.  Any termination of the Agreement by the Company or
by the Contractor under this Section 4 shall be effective at least 30 days
following the date of such notice (a “Notice of Termination”).  However, the
termination of the Agreement by the Company under this Section 4 shall be
effective at least 30 days following the date of such notice, for purposes of
determining the pro-rata portion of the Stock Award to be earned by the
Contractor.
 
(c) Termination due to Death or Disability.  If the Agreement is terminated by
reason of the Contractor's death or Disability, then the Contractor or, as
applicable, his estate or other legal representative, shall be entitled to
receive the amounts described in Section 4(b), if the Contractor, or his legal
representative, executes and does not thereafter revoke, a General Release in a
form acceptable to the Company.
 
5. Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of New York.
 
6. Entire Agreement.  The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the Consulting of the
Contractor by the Company and may not be contradicted by evidence of any prior
or contemporaneous agreement.  This Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) shall
supersede all undertakings or agreements, whether written or oral, previously
entered into by the Contractor and the Company or any predecessor thereto or
affiliate thereof with respect to the Consulting of the Contractor by the
Company.  The parties further intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.
 
7. Assets. Section 3(a) and Section 3(c) as outlined above will be subject to
adjustment should the Company’s total assets increase by over 50% from one SEC
three month reporting period to another where Form 10-Q or Form 10-K is required
to be filed, or if the Company acquires, merges with or enters into a joint
venture with a business entity or acquires assets that require an audit under
SEC Regulation 3-14, or if and when the Company’s Board determines it will
undertake a Form S-1 or Form 10 registration statement filing other than the
Form S-1 filing that is currently being contemplated in connection with the
investment banking agreement entered into with National Securities on October
15, 2009.
 
8. Construction.  This Agreement shall be deemed drafted equally by both the
parties. Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
 
 
3

--------------------------------------------------------------------------------


 
9. Survival.  The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination and shall remain in force for a period of five
years after termination.
 
10. Stock Certificate.  The common stock certificate to be issued in accordance
with Section 3 shall be delivered as follows:
 
(a) A stock certificate for 100,000 shares of the Company's common stock shall
be delivered in the following name and at the following address as follows:
 


Name & Address
No. of Shares
J Crane & Company, Limited
B-1108 TYG Center, C2
Dongsanhuanbeilu,
Chaoyang District, Beijing 100027
People’s Republic of China
100,000
Total
100,000



 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 

 
LONGWEI PETROLEUM INVESTMENT HOLDING LIMITED:
 
____________________________________
By:     Cai Yongjun
Title:  Chief Executive Officer
 
     
CONTRACTOR:
 
____________________________________
By:    James Crane
 
       

 
 
5

--------------------------------------------------------------------------------


 
Exhibit A


1) Position and Duties


The Contractor shall in general have duties described below, including without
limitation, the responsibility to:


(a) Serve as the Company's Chief Financial Officer and accept all customary
duties of a Chief Financial Officer of a public company who shares of common
stock are traded on the United States Over-the-Counter Bulletin Board.
 
(b) Keep a complete and accurate accounting of receipts and disbursements in the
corporate accounting records;
 
(c) Render a complete financial report at the annual meeting of the shareholders
if so requested;
 
(d) Be responsible to act as the main depository of the Company's accounting,
finance and corporate records.  Provide such records as requested in a timely
manner.
 
(e) Provide consulting services with regard to fundraising, private placements,
general securities law matters (but with a full understanding that any actions
on behalf of the Company or communications with the Company do not constitute
legal advice or a suggestion that the Contractor can be relied upon for sound
legal advice), business plan development, filings with the SEC on Form 10-K and
Form 10-Q.
 
(f) Attendance with all shareholder or meetings of the Board as requested by the
Company
 
(g) All other services or in particular other filings with the SEC such as
registration statements on Form S-1 or Form 10, or other filings, which are not
outlined within the Agreement shall be considered separate and distinct services
for which the Contractor and management of the Company will negotiate and agree
upon appropriate compensation prior to other services or other filings being
attempted or completed by the Contractor.
 


 

